Citation Nr: 1233062	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-32 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder (immersion foot).

2.  Whether new and material evidence was received to reopen a claim for service connection for schizophrenia/schizoaffective disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder including schizophrenia/schizoaffective disorder and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a July 2012 hearing.

The issue of entitlement to service connection for a psychiatric disorder including schizophrenia/schizoaffective disorder and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic foot disorder was not present in military service and no current foot disorder is shown to be related to military service.  

2.  The Veteran's claim for service connection for schizoaffective disorder and PTSD was previously denied in a rating decision that was dated in July 2004.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the July 2004 rating decision relates to an unestablished fact.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2. The RO's rating decision in July 2004 denying service connection for schizoaffective disorder/PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in December 2006 which explained what the evidence needed to show and how VA could assist the Veteran with obtaining that evidence.  The December 2006 letter also explained that the Veteran's claim for service connection for schizoaffective disorder/PTSD was previously denied, the reason for the denial, and that new and material evidence would be necessary in order to successfully reopen the claim.  It also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.   

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, service personnel records, VA treatment records, written statements by the Veteran, and a transcript of the Veteran's July 2012 hearing testimony.  While the Veteran alleged at his hearing that he had private treatment for his mental health problems, he also testified that he had tried to get the records but were told that because of their age they were no longer available.  Therefore, any attempt by VA to obtain those records would likewise be futile.  The Veteran was afforded an appropriate VA examination of his feet.  The examination of his mental health condition will be addressed in the remand portion of this decision.

  Service connection

The Veteran alleges that he has a bilateral foot condition as a result of his service.  He claims that he had problems with his feet before service that got worse in service.  He also claims that he suffered permanent injury from being in the field in wet socks in the cold.
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

On his Report of Medical History prepared in conjunction with his enlistment physical, the Veteran checked "no" to foot trouble.  No foot problems were found at the time of his enlistment physical in September 1975.

In January 1977 the Veteran complained of pain in both feet, mostly in the toes.  The toes were reddened and tender to touch.  The Veteran said that his feet were constantly wet in the field and he was in boots for 10 days.  His initial visit for this complaint was with an enlisted medical person, not a physician, who diagnosed mild immersion foot and arthritis and prescribed 48 hours of bed rest.  At a follow up visit a few days later the Veteran reported that the pain in his feet was getting worse and the bottom of both feet at the balls of the feet were swollen.  At that point it was again noted that the Veteran possibly had immersion foot and he was referred to the post dispensary for further evaluation.  There, he was evaluated by a physician assistant.  The physician assistant wrote that a physical examination of the feet was unremarkable.  Skin color and temperature were within normal limits.  There was no evidence of infection.  The impression was mild arthralgia secondary to walking and marching.  The Veteran was prescribed pain medication, was instructed to soak his feet twice a day, and to use foot powder.  There were no further complaints involving the Veteran's feet in service.  

On a Report of Medical History prepared in conjunction with the Veteran's separation examination, the Veteran checked "no" to foot trouble.  No abnormalities of the feet were noted on his separation examination.  

The Veteran testified at the June 2012 hearing that he had burning and itching of his feet since the incident in service and they would turn white or blue which he initially thought was from lack of circulation.  He reported that he had a problem with the arches of his feet prior to service and this was made worse by service as well.  He testified that since service he always had trouble walking.  He testified that he was diagnosed with Reynaud's syndrome and was instructed to keep his feet warm and dry.  He claimed that VA gave him a blood test that showed that he had Reynaud's, however there is no record of this in his VA treatment records.  He has orthotics for his shoes and wears warm socks.  

VA treatment records reflect that the Veteran sought treatment for his feet in October 2006 after sustaining second and third degree burns to his feet as the result of spilling gasoline on his feet and igniting it with a match.  Treatment included skin grafting which was done in the burn unit of a private hospital.  

After the burn injury the Veteran continued to complain of vague pain in his feet. 

In December 2008 the Veteran reported increased pain in the bilateral feet for two weeks.  He related the history of a burn injury to his feet with bilateral skin grafts for which he was hospitalized for two weeks.  The Veteran reported that his feet were more painful, cold, and blue for two weeks.  He had more pain in the left foot and was dragging the left foot.   At a podiatry consult later that month, the Veteran reported the onset of left foot pain that altered his gait approximately a year and a half ago.  He did not recall any injury to his left foot but related that one might have occurred while he was drunk.  An x-ray of the left foot showed a left medial sesamoid comminuted fracture.  Diagnoses included chronic fractured medial sesamoid left, fifth metatarsalgia due to compensation, tailors bunion bilateral, cavus foot bilateral, hallux valgus bilateral, and bilateral hammertoes.  

The Veteran subsequently underwent several surgical procedures involving the left foot, including a bilateral second toe excisional matrixectomy, left tibial sesamoidectomy, and a left cuneiform dorsiflexory closing osteotomy.  He needed further left foot surgery to remove hardware from one of the earlier surgeries.  

The Veteran was afforded a QTC examination of his feet in August 2011.  At that time the Veteran reported that in 1975 his feet were soaked with ice water and he had pain, numbness, cold, and skin peeling of the feet.  He was treated with bed rest.  The Veteran reported that he had Reynaud's syndrome since 1975 and it occurs three times per month.  In cold weather, the feet will change to a cyanotic color and the toes will become numb and cold.  The Veteran also described claudication after minimal walking.  The Veteran reported that his feet always felt cold.  The Veteran reported profuse sweating, abnormal sensation, recurrent fungal infections, changes in skin color, disturbances of nail growth, and sleep disturbance due to pain.  He felt his skin had thinned and he had stiffness in his joints.  There was no breakdown of the frostbite scars, feeling of a cold body in hot weather, edema of the feet, or skin cancer.  His symptoms were treated by VA.  He has persistent severe burning of the feet, especially in cold weather, and dull pain mostly when walking.  Current treatment involved frequently changing his socks to keep his feet warm and dry.  He reported that in October 2006 he had burns on his feet, in April 2009 he had hardware installation on his left foot, and in December 2009 he had surgery to remove hardware in his left foot.  

Examination of the extremities did not reveal persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, a superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis, or and AV fistula.  There were no rashes or lesions and no scars.  There were no signs of abnormal weight bearing on the feet.  A neurological examination of the lower extremities was normal.  There was no discoloration of the feet.  There was no edema.  The skin texture was normal.  There was no evidence of fungal infection.  Ulceration was absent.  There was no atrophy or deformity.  There was no loss of tissue or digits.  The temperature of the injury was cold.  The skin moisture was normal to touch.  There were no missing nails.  Hair growth was within normal limits.  X-rays of the right foot showed an old proximal fracture of the fifth toe small osteophyte of cuboid, mild hallux valgus deformity.  Left foot had abnormal appearance of the cuboid with osteophyte and minimal hallux valgus deformity with small plantar heel spur.  

The diagnosis was status post bilateral trench feet injury with Reynaud syndrome in quiescent, bilateral feet osteophyte.  The diagnosis of Reynaud's was based primarily on the Veteran's report of his symptoms; the only objective factor stated was cold in the toes.  Osteophytes were shown on abnormal x-rays of the feet.  There were no atrophic skin changes, nail changes, chronic fungal infection, hair loss, cancer of the frostbite scar, peripheral neuropathy, or osteoarthritis.  Bilateral hallux valgus and right foot fracture injury were unrelated to the claimed condition. 

In August 2011 an independent medical evaluation of the Veteran's problems with his feet was obtained.  The examiner reviewed the QTC report and numerous podiatry notes detailing the Veteran's multiple left foot surgeries.  A podiatry note dated in March 2009 showed that the Veteran complained of pain in his feet since childhood which had become worse.  Since his burn injury his second toenails were growing oddly and he wanted them removed.  His left foot x-ray revealed a shortened first metatarsal and comminuted fracture of the tibial sesamoid.  Relevant hospitalization included hospitalization for two weeks for burns to the feet in 2006.  Further podiatry notes showed additional deformities of the feet and complaints of foot pain.  Records documented gasoline burns to the feet in 2006.  Enlistment and separation physicals showed normal feet.  The instance of possible immersion foot in service was reviewed. 

The examiner noted that while the Veteran said that he had pain in his feet since childhood, his enlistment and discharge physicals showed no foot complaints.  His service records showed treatment for his feet in January 1977 after continually being wet in the field, he was treated conservatively and diagnosed with possible immersion foot.  On March 3, 1977 the foot examination was normal bilaterally without any skin ulceration, infection, or color changes.  He was diagnosed with mild arthralgia secondary to walking and marching.  His separation examination showed no foot pathology.  There are also no treatment records showing any chronic foot problems after discharge until 2006 when he sustained severe burns to both feet.  His VA treatment records showed multiple evaluation and treatments for both feet since 2006 including left foot surgeries and complaints of temperature sensory changes and nail changes.  Because the Veteran's separation physical examination showed no evidence of any chronic foot problems of sequelae resulting from his possible immersion foot in 1977, it is at least as likely as not that this Veteran recovered from his mild immersion foot.  It is less likely than not that this Veteran had disability of the feet (prior to the October 2006 burns) that was caused or chronically worsened by the Veteran's in-service diagnosis and treatment for mild arthralgia secondary to walking and marching. 

The evidence does not show that it is at least as likely as not that the Veteran's current foot problems were caused or aggravated by his military service.  While the Veteran contends that he had problems with his feet before service that were worsened in service, he denied having problems with his feet on his entrance and separation examinations and no abnormalities of the feet were diagnosed on either examination.  The current deformities of the Veteran's feet were not present in service.  While he was treated once in service for what an enlisted medical person believed may have been immersion foot, but was later diagnosed by a physician's assistant as mild arthralgia from walking and marching, there is no record of any chronic disability and no further complaints involving the feet.  While the Veteran testified that he had problems with his feet since service, it is significant that he did not seek treatment for his feet until he severely burned them in 2006.  It was at this time that his documented foot complaints began.

While the QTC examiner diagnosed Reynaud's syndrome as a result of immersion foot in service, this diagnosis appears to have been made primarily based on the history provided by the Veteran, who told the examiner that he had previously been diagnosed with this disorder.  Reynaud's was noted to be quiescent upon examination, meaning that it was not symptomatic at that time, thus there was no objective evidence of the disorder other than cold toes.  In contrast, the examiner who provided the independent medical opinion extensively reviewed the service treatment records, VA treatment records including numerous podiatry notes, and the QTC report.  He determined that it was less likely than not that the Veteran had residual foot problems as a result of possible immersion foot in service.  Rather, he recovered from the in service incident and there were no further documented complaints until the burn injury in 2006, many years after service.  The Board notes that while symptoms, not treatment, must be shown in order to establish continuity of symptomatology, in this case the Veteran's statements are contradicted by his express denial of foot problems on his separation examination and the finding of normal feet at that time.  Furthermore, treatment for the feet began at the same time as a serious post-service injury to the feet, indicating that the Veteran's foot pain is more likely referable to the burn injuries that he sustained long after service.  The Veteran also apparently developed deformities of the feet which were not present in service which caused additional foot pain and surgeries to the left foot.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

New and Material Evidence

In a July 2004 rating decision , the RO denied service connection for the Veteran's psychiatric disorder because it was not shown in service.  The evidence considered at that time included the Veteran's service treatment records, personnel records, VA treatment records, and written statements from the Veteran and his mother.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In this case, new evidence includes additional written statements from the Veteran and his testimony at the July 2012 hearing.  He related that he had PTSD and schizophrenia since childhood but that they got markedly worse when he was in the military.  The Veteran testified that the stresses of military training in the field exacerbated his preexisting mental disorder.  He also indicated that the military should have discovered and treated his mental disorder and that their failure to do so made it worse.  In a written statement, he indicated that when he was in the field he never knew if what he was hearing was real.  He felt that he did a good job of hiding his problems while he was in the military.  He was discharged early with a general discharge.  New evidence also includes a November 2011 VA examination report which opines that the Veteran's PTSD and schizophrenia preexisted his military service, although the examiner opined that it was not aggravated by service.

This evidence is new because it was not of record at the time of the prior denial.  It is material because it tends to show that the Veteran did have a psychiatric disorder prior to service that was not noted at entry and which may have been aggravated in service.  Therefore, the claim is reopened. 


ORDER

Service connection for a bilateral foot disorder is denied.

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened. 


REMAND

The Veteran's claim for service connection having been reopened, additional development is required.  The Veteran's service treatment records reflect that he reported nervous trouble on his Report of Medical History at separation and it was noted on the separation examination that he had a long history of nervousness but was not on medication.  He was afforded a VA examination in November 2011.  The examiner explained that the Veteran had PTSD from child abuse prior to service, as well as schizophrenia that also preexisted service, with the majority of his impairment attributable to schizophrenia.  The examiner related that the Veteran was discharged for having a personality disorder, when in fact personnel records reflect that the Veteran was discharged under the expeditious discharge program for substandard performance and conduct.  The examiner opined that the Veteran's psychiatric disorders were not aggravated by service, but did not provide any rationale for that conclusion, stating only that the Veteran was already having problems before service and continued to have problems in service leading to his being released early.  The examiner, while observing that the Veteran's condition progressed over time, did not address whether any worsening of symptoms in service represented the natural progression of his schizophrenia.  The Veteran and his mother both wrote that his symptoms got worse in service.  Additionally, he was apparently able to function in service for over a year before being discharged for deficient performance and conduct.   The examiner's conclusions were also not stated with the requisite degree of certainty, because with respect to pre-service defects not noted at entry, there is a clear and unmistakable standard applicable to determining whether a disorder was not aggravated in service.  

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Afford the Veteran a new VA psychiatric examination.  The examiner must review the claims file, including the November 2011 examination report and the Veteran's written statements and testimony, in conjunction with the examination.  The examiner should address the following questions. (1)  Did the Veteran's psychiatric disorders clearly and unmistakably (obviously and manifestly) preexist his military service?  If not, is it as likely as not that they onset during service?  (2)  Did the Veteran's psychiatric disorders get worse in service?  (3) If the Veteran's psychiatric disorders got worse in service, was such worsening clearly and unmistakably due to the natural progression of the diseases?  If not, was the worsening of symptoms temporary or permanent? 

A complete rationale should be provided for all of the conclusions reached.  If the examiner is unable to answer one or more of the above questions without resort to undue speculation, he or she should explain why this is the case.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


